United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1403
                                   ___________

Handson Asuma Nyambariga,               *
                                        *
             Petitioner,                *
                                        * Petition for Review of
       v.                               * an Order of the Board
                                        * of Immigration Appeals.
Eric H. Holder, Jr., Attorney General   *
of the United States,                   *    [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                             Submitted: September 23, 2010
                                Filed: September 30, 2010
                                 ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       Handson Asuma Nyambariga petitions for review of an order of the Board of
Immigration Appeals (BIA) denying his July 2009 motion to reopen a prior decision.
We conclude that the BIA acted within its discretion. See Clifton v. Holder, 598 F.3d
486, 490–91 (8th Cir. 2010) (standard of review). Accordingly, we deny the petition
for review.
                       ______________________________